FILED
                                                   United States Court of Appeals
                                                           Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                September 5, 2007
                                   TENTH CIRCUIT
                                                               Elisabeth A. Shumaker
                                                                   Clerk of Court

 CO RTEZ N ATH ANIEL M EA DOW S,

          Petitioner-A ppellant,
                                                        No. 07-6140
 v.
                                                  (D.C. No. CIV-07-345-W )
                                                         (W .D. Ok.)
 O K LA H OMA C ITY M U N IC IPAL
 CO UR T,

          Respondent-Appellee.



                              OR DER AND JUDGM ENT *


Before L UC ER O, HA RTZ, and GORSUCH, Circuit Judges.


      M r. M eadows, a pro se litigant, appears before us now 1 concerning alleged

constitutional violations arising from his 1999 conviction, in O klahoma state

court, for driving under the influence of alcohol. W e find certain aspects of M r.

      *
         After examining the briefs and appellate record, this panel has
determined unanimously to grant M r. M eadows’s request for a decision on the
briefs without oral argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G ).
The case is therefore ordered submitted without oral argument. This order and
judgment is not binding precedent except under the doctrines of law of the case,
res judicata and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
        M r. M eadows has, in 2006 and 2007, previously appealed the dismissal
of claims arising out of a separate driving under the influence incident, M eadows
v. Whetsel, 227 Fed. Appx. 769 (10th Cir. 2007), as well as claims for damages
from various Oklahoma County Sheriff’s personnel, M eadows v. Whetsel, No. 07-
6034 (10th Cir. filed June 22, 2006).
M eadows’s appeal untimely and others barred by Rooker-Feldman. Accordingly,

we dismiss his appeal, and we also find it appropriate, as did the district court, to

deny his motion to proceed in form a pauperis.

                                         ***

      M r. M eadows was convicted in Oklahoma City M unicipal Court of driving

under the influence of alcohol in January 1999. Eight years later, in M arch 2007,

he filed in the W estern District of Oklahoma w hat he labeled a “M otion for Leave

to File M otion to Vacate Judgment Out of Time,” asking the federal district court,

in substance, to vacate his 1999 state court conviction. 2 M r. M eadows alleged

that newly discovered evidence – the results of blood tests showing no alcohol in

his system – w as illegally withheld at the time of his trial. This evidence, he said,

proved that he was innocent of the crime charged. He alleged due process

violations and asked that he be allowed to withdraw his plea of nolo contendere

and that the judgment and sentence be vacated.

      The district court dismissed M r. M eadows’s action. The court reasoned

that M r. M eadows’s attempt to vacate his municipal court conviction constituted

“a collateral attack on, and/or an appeal of, the final judgment arising from that

conviction,” and that, as such, it was barred by the Rooker-Feldman doctrine

prohibiting federal suits appealing state court judgments.



      2
       M r. M eadows previously sought post-conviction relief from the
Oklahoma state courts, which was denied.

                                         -2-
        M r. M eadows moved to reconsider, again charging that the state trial court

violated his due process rights and adding that he received ineffective legal

assistance. The district court declined to reconsider its ruling, and M r. M eadow s

appealed. The district court subsequently denied M r. M eadows’s application for

leave to proceed in form a pauperis on appeal.

                                         ***

        W e construe M r. M eadows’s pro se filings liberally. Erickson v. Pardus,

--- U .S. ----, ----, 127 S.Ct. 2197, 2200 (2007); Van Deelen v. Johnson, --- F.3d --

-, 2007 W L 2309778, *1 n.1 (10th Cir. 2007). Accordingly, we credit M r.

M eadows w ith appealing both the dismissal of (1) his lawsuit and (2) his

subsequent motion to reconsider. M r. M eadows also (3) renews his request to

proceed in form a pauperis. W e address each of M r. M eadows’s submissions in

turn.

        1.   W e cannot help but find M r. M eadows’s appeal of the dismissal of his

law suit to be untimely. M r. M eadows’s M otion to Reconsider was not filed until

29 days after the initial judgment, and his notice of appeal was not filed until 67

days after the initial judgment. Generally, M r. M eadows would have had only 30

days to file the notice of appeal, in order to timely appeal dismissal of the

underlying motion. See Fed. R. App. P. 4(a)(1)(A ). To be sure, it was possible

for him to toll that time period by filing a motion to reconsider, id. 4(a)(4)(A)(vi),

but in order for that motion to have tolled the 30-day window, M r. M eadows

                                          -3-
would have had to file it w ithin 10 days of the initial judgment. See id.; Fed. R.

Civ. P. 59(e); see also Fed. R. Civ. P. 60(b). This he simply did not do. W hile

we construe pro se pleadings with special solicitude, under our precedents M r.

M eadows’s pro se status may not excuse his obligation to comply with the

fundamental requirements of the Federal Rules of Civil and Appellate Procedure,

including filing a timely notice of appeal. See Ogden v. San Juan County, 32

F.3d 452, 455 (10th Cir. 1994); Senjuro v. M urray, 943 F.2d 36, 38 (10th Cir.

1991) (per curiam). Filing a timely notice of appeal is both mandatory and

jurisdictional. Allender v. Raytheon Aircraft Co., 439 F.3d 1236, 1239 (10th Cir.

2006). As such, we find ourselves compelled to dismiss M r M eadows’s appeal of

the underlying motion for lack of jurisdiction. See Senjuro, 943 F.2d at 38.

      2.   W hile M r. M eadows’s appeal of the district court’s denial of his

motion to reconsider was timely filed, that document still seeks, in essence, to

overturn a conviction from the Oklahoma City M unicipal Court system. This

amounts, as the district court found, to an appeal from, or collateral attack on, the

state court’s judgment, and it is not allowed under the Rooker-Feldman doctrine.

See Bolden v. City of Topeka, Kan., 441 F.3d 1129, 1139 (10th Cir. 2006) (“The

Rooker-Feldman doctrine prohibits federal suits that amount to appeals of

state-court judgments.”). Rooker-Feldman is a jurisdictional limit on federal

district and appellate courts, and it prohibits us from reviewing state court

decisions. See W right, M iller & Cooper, 18B Fed. Prac. & Proc. § 4469.1 (“The

                                         -4-
general statutes that establish original federal subject-matter jurisdiction in the

district courts do not extend to an ‘appeal’ from a state-court judgment.”).

Accordingly, we have no choice but to dismiss M r. M eadows’s appeal of the

district court’s ruling on his motion to reconsider for lack of subject matter

jurisdiction. See Mann v. Boatright, 477 F.3d 1140, 1145-46 (10th Cir. 2007)

(affirming that the proper remedy for claims brought in contravention of Rooker-

Feldman is dismissal for lack of jurisdiction).

      3.   Finally, we deny M r. M eadows’s motion to proceed in forma

pauperis. In doing the same, the district court certified that M r. M eadows’s

appeal w as not taken in good faith. See 28 U.S.C. § 1915(a)(3). Given the

complete lack of legal authority to sustain his appeal, we are forced to agree.

                                         ***

      For the foregoing reasons, we affirm the district court’s judgment

dismissing the motion to reconsider, and we deny M r. M eadows’s motion to

proceed in form a pauperis.



                                        ENTERED FOR THE COURT



                                        Neil M . Gorsuch
                                        Circuit Judge




                                          -5-